             Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.1 Page 1 of 12
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                             )
                                                                             )              Case No.   20mj2520
            Samsung Cellular Telephone, Black                                )
                                                                             )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-2, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        49 USC § 46505                            Carrying a Weapon or Explosive on an Aircraft
        21 USC § 841                              Possession or Possession with the Intent to Distribute a Controlled Substance
        18 USC § 922(g)                           Felon in Possession of a Firearm or Ammunition
          The application is based on these facts:
        See Attached Affidavit of FBI Special Agent Andrew Cahill, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                               Andrew Cahill, FBI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:      6/25/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                Hon. Mitchell D. Dembin, U.S. Magistrate Judge
                                                                                                       Printed name and title
     Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.2 Page 2 of 12




                                 ATTACHMENT A-2

                         PROPERTY TO BE SEARCHED

           Samsung Cellular Telephone, Black
           Target Telephone #2

       Currently in possession of the Federal Bureau of Investigation (FBI) San
Diego located in the FBI Evidence Vault at FBI San Diego Headquarters, 10385 Vista
Sorrento Parkway, San Diego, California 92121.
      Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.3 Page 3 of 12




                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephones described in Attachments A-
1 and A-2 includes the search of disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephones
for evidence described below. The seizure and search of the cellular/mobile telephones
shall follow the search methodology described in the affidavit submitted in support of the
warrant.

      The evidence to be seized from the cellular/mobile telephones will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of February 17, 2020, up to and including March 17, 2020:

      a.     tending to indicate efforts to carry a weapon onto an aircraft, possess
             methamphetamine, possess methamphetamine with the intent to distribute,
             and possess a firearm or ammunition after sustaining a felony conviction;

      b.     tending to identify communications, photographs, videos, or other data shared
             with co-conspirators coordinating and then executing the intent to carry a
             weapon onto an aircraft, possess methamphetamine, possess
             methamphetamine with the intent to distribute, and possess a firearm or
             ammunition after sustaining a felony conviction;

      c.     tending to identify Internet and Web-search history relating to the intent to
             carry a weapon onto an aircraft, possess methamphetamine, possess
             methamphetamine with the intent to distribute, and possess a firearm or
             ammunition after sustaining a felony conviction;

      d.     tending to identify communications, photographs, videos, or other data about
             covering up or hiding the crime and escaping or hiding from law enforcement;

      e.     tending to identify the user of, or persons with control over or access to, the
             subject telephones; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above.
     Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.4 Page 4 of 12




which are evidence of violations of Title 49, United States Code, Section 46505(b)(1); Title
21, United States Code, Section 841; and Title 18 United States Code, Section 922(g).

The seizure and search of the cellular phones shall follow the procedures outlined in the
supporting affidavit. Deleted data, remnant data, slack space, and temporary and permanent
files on the cellular phone(s) may be searched for the evidence above.
       Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.5 Page 5 of 12




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Special Agent Andrew Cahill, having been duly sworn do hereby state that
 3   the following is true to my knowledge and belief.
 4                                  INTRODUCTION
 5         1.    This affidavit supports an application for a warrant to seize and search
 6   the following electronic devices:
 7               a. Samsung Galaxy Note 9 (SM-N9600) Cellular Telephone
 8                   Alpine White, 128 GB
 9                   Bar Code: 357594/09/123590/4
10                   Target Telephone #1
11               b. Samsung Cellular Telephone, Black
12                   Target Telephone #2
13   as described in Attachments A-1 and A-2, and to seize evidence of crimes and
14   property designed for use, intended for use, or used in committing a crime as
15   described in Attachment B, specifically, in violation of 49 U.S.C. Section
16   46505(b)(1), Carrying a Weapon or Explosive on an Aircraft, with the intent to
17   travel internationally, 18 U.S.C. Section 922(g)(1), Felon in Possession of a
18   Firearm, and in violation of 21 U.S.C. Section 841, Possession of a Controlled
19   Substance with the Intent to Distribute. This search supports the investigation of
20   Elan Leroy Gwynn (GWYNN) and others for the above-mentioned crime. The
21   Target Telephones are currently in the possession of the Federal Bureau of
22   Investigation (FBI) San Diego located in the FBI Evidence Vault at FBI San Diego
23   Headquarters, 10385 Vista Sorrento Parkway, San Diego, California 92121.
24         The Honorable Mitchell D. Dembin previously issued search warrant
25   numbers 20-MJ-1172 and 20-MJ-1173 for Target Telephone #1 and Target
26   Telephone #2. Due to the COVID-19 pandemic and the California stay-at-home
27   order, agents were not able to execute those warrants or search the Target
                                              1
       Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.6 Page 6 of 12




 1   Telephones before the warrants expired.
 2         The information contained in this affidavit is based upon my training,
 3   experience, investigation, and consultation with other members of law
 4   enforcement. Because this affidavit is made for the limited purpose of obtaining a
 5   search warrant for the Target Telephones, it does not contain all the information
 6   known by me or other agents regarding this investigation. All dates and times
 7   described are approximate.
 8                          TRAINING AND EXPERIENCE
 9         2.     I am an investigative or law enforcement officer within the meaning
10   of Title 18, United States Code, Section 2510(7); that is, an officer of the United
11   States, who is empowered by law to conduct investigations of and to make arrests
12   for offenses enumerated in Title 18 of the United States Code.
13         3.     I am a Special Agent with the FBI, and have been so employed since
14   February 2020. I am currently assigned to the Joint Terrorism Task Force out of
15   the San Diego Field office where I investigate crimes of terrorism. Prior to being
16   assigned to the San Diego Field Office, I completed twenty-one (21) weeks of
17   training at the FBI Academy in Quantico, Virginia. During the training, I received
18   instruction in a variety of investigative techniques commonly used in support of a
19   wide range of the FBI’s investigative priorities. The training included instruction
20   regarding the use of confidential human sources, electronic and physical
21   surveillance techniques, law enforcement tactics, search and seizure laws and
22   techniques, interviewing strategies and skills, forensic techniques, and a variety of
23   other subjects.
24         4.     Prior to becoming a Special Agent with the FBI, I graduated from
25   Wentworth Institute of Technology with a degree in Electromechanical
26   Engineering in 2014 and worked as an Electrical Engineer until June 2019.
27
                                               2
       Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.7 Page 7 of 12




 1         5.     My training and experience as a Special Agent and FBI employee, my
 2   participation in investigations and my interactions with other agents, as well as
 3   with other state and local law enforcement officers familiar with counterterrorism,
 4   form the basis of opinions and conclusions set forth below. The facts are described
 5   in substance not verbatim, unless otherwise noted.
 6         6.     Based upon my training, experience, and consultations with law
 7   enforcement officers experienced in counterterrorism, transportation of firearms,
 8   and narcotics trafficking investigations, and all the facts and opinions set forth in
 9   this affidavit, I am aware that cellular telephones (including their SIM card(s)) can
10   and often do contain electronic evidence, including, for example, phone logs and
11   contacts, voice and text communications, and data, such as emails, text messages,
12   chats and chat logs from various third-party applications, photographs, audio files,
13   videos, and location data. This information can be stored within disks, memory
14   cards, deleted data, remnant data, slack space, and temporary or permanent files
15   contained on or in the cellular telephone. Specifically, searches of cellular
16   telephones of individuals involved in transporting firearms and narcotics
17   trafficking may yield evidence:
18
           a.     tending to indicate efforts to carry a weapon onto an aircraft, possess
19                methamphetamine, possess methamphetamine with the intent to
20                distribute, and possess a firearm or ammunition after sustaining a
21                felony conviction;

22
           b.     tending to identify accounts, facilities, storage devices, and/or
23                services–such as email addresses, IP addresses, and phone numbers–
24                used to facilitate transporting firearms and narcotics trafficking;
25
           c.     tending to identify co-conspirators, criminal associates, or others
26                involved in transporting firearms and narcotics trafficking;
27
                                               3
       Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.8 Page 8 of 12




 1         d.    tending to identify travel to or presence at locations involved in the
 2               transportation of firearms and narcotics trafficking, such as stash
                 houses, load houses, or delivery points;
 3
 4         e.    tending to identify the user of, or persons with control over or access
 5               to, the Target Telephones; and/or

 6
           f.    tending to place in context, identify the creator or recipient of, or
 7               establish the time of creation or receipt of communications, records,
 8               or data involved in the activities described above.
 9                  FACTS IN SUPPORT OF PROBABLE CAUSE
10         7.    On March 17, 2020, defendant ELAN LEROY GWYNN, when
11   attempting to get on American Airlines Flight AA1064 from San Diego
12   International Airport to Dallas/Fort Worth International Airport and later
13   American Airlines Flight AA20 from Dallas/Fort Worth to London Heathrow, did
14   knowingly have a concealed dangerous weapon in his carry-on luggage that was
15   and would have been accessible to him in flight.
16         8.    At approximately 8:45 am, GWYNN entered the San Diego
17   International Airport, which is in the Southern District of California. GWYNN was
18   traveling with his mother. They both checked in at the ticket counter at
19   approximately 9:00 am. GWYNN checked one piece of luggage and his mother
20   checked two pieces of luggage. They then proceeded to the Transportation Security
21   Administration (TSA) security checkpoint five, which is located in terminal two.
22         9.    At the checkpoint, GWYNN presented his identification and boarding
23   pass. GWYNN then entered lane seven and placed his carry-on bag on the
24   conveyor belt for the X-ray machine. A TSA Officer identified an object that
25   appeared to be a loaded firearm in GWYNN’s bag on the X-ray machine. Per TSA
26   procedure, a TSA supervisor was notified and subsequently the San Diego Harbor
27   Police (HPD) were called.
                                              4
       Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.9 Page 9 of 12




 1          10.   At the same time his bag was being scanned GWYNN was being
 2   processed through the body scanner, which showed an anomaly in his groin area.
 3   GWYNN said, “I have Chapstick,” and a TSA Officer conducted a pat-down. The
 4   officer discovered a vial that contained a white substance. TSA notified HPD about
 5   the vial.
 6          11.   HPD Officer Bishop responded at approximately 9:30 am. Officer
 7   Bishop approached GWYNN and asked if the bag was his. GWYNN stated that it
 8   was his bag. Officer Bishop asked if there was anything dangerous inside.
 9   GWYNN stated, “yes, my gun.” GWYNN then said the gun belonged to his friend
10   but that he could not remember his friend’s name. GWYNN’s mother stated that
11   her son had been stressed and forgot that he put the gun in the bag, and that the gun
12   belonged to her deceased husband. GWYNN then stated that it was his father’s
13   gun. Officer Bishop asked GWYNN if he was on probation or parole. GWYNN
14   stated he was not, but that he had a felony conviction related to narcotics.
15          12.   Officer Bishop retrieved GWYNN’s bag and took it into a room to
16   secure the firearm, a Glock 19 replica ghost gun with a fifteen-round magazine
17   loaded with eleven 9-millimeter rounds of ammunition. A “ghost gun” is a firearm
18   made by an individual without a serial number or other identifying markings. The
19   gun was loose in the bottom of the bag. Also found inside the bag was a drug pipe.
20          13.   After securing the firearm, Officer Bishop returned and told GWYNN
21   that he was going to be taken into custody. At that time, Officer Bishop observed
22   a vial in GWYNN’s hand. GWYNN said the vial contained “salt for my
23   margaritas.” GWYNN later admitted that the vial contained methamphetamine.
24          14.   GWYNN was secured and taken to the HPD security office where he
25   was placed under arrest at approximately 5:00 pm. GWYNN’s cellular phones
26   (Target Telephone #1 and Target Telephone #2) were subsequently taken by
27   HPD and kept with his personal effects. GWYNN’s personal effects were turned
                                               5
      Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.10 Page 10 of 12




 1   over to the FBI (TFO Silva and Special Agent Cahill) on March 18, 2020 at
 2   approximately 7:00 am.
 3         15.    On March 18, 2020 at approximately 8:00 am GWYNN was
 4   transported from San Diego Central Jail, where he spent the night, to Metropolitan
 5   Correction Center (MCC) San Diego. TFO Silva and Special Agent Cahill were
 6   escorting GWYNN. Upon GWYNN’s arrival at MCC a search was conducted and
 7   a plastic sandwich bag containing a white crystalline substance was found on his
 8   person. The white crystalline substance, which was preliminarily field tested and
 9   determined to be methamphetamine, was in the front right pocked of a pair of
10   athletic shorts that GWYNN was wearing beneath his pants.
11                                 METHODOLOGY
12         16.    It is not possible to determine, merely by knowing the cellular/mobile
13   telephone’s make, model and serial number, the nature and types of services to
14   which the device is subscribed, and the nature of the data stored on the device.
15   Cellular/mobile devices today can be simple cellular telephones and text message
16   devices, can include cameras, can serve as personal digital assistants and have
17   functions such as calendars and full address books and can be mini-computers
18   allowing for electronic mail services, web services and rudimentary word
19   processing. An increasing number of cellular/mobile service providers now allow
20   for their subscribers to access their device over the internet and remotely destroy
21   all of the data contained on the device. For that reason, the device may only be
22   powered in a secure environment or, if possible, started in “flight mode” which
23   disables access to the network. Unlike typical computers, many cellular/mobile
24   telephones do not have hard drives or hard drive equivalents and store information
25   in volatile memory within the device or in memory cards inserted into the device.
26   Current technology provides some solutions for acquiring some of the data stored
27   in some cellular/mobile telephone models using forensic hardware and software.
                                              6
      Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.11 Page 11 of 12




 1   Even if some of the stored information on the device may be acquired forensically,
 2   not all of the data subject to seizure may be so acquired. For devices that are not
 3   subject to forensic data acquisition or that have potentially relevant data stored that
 4   is not subject to such acquisition, the examiner must inspect the device manually
 5   and record the process and the results using digital photography. This process is
 6   time and labor intensive and may take weeks or longer.
 7         17.    Following the issuance of this warrant, I will collect Target
 8   Telephone #1 and Target Telephone #2 and subject them to analysis. All forensic
 9   analysis of the data contained within the telephones and memory cards will employ
10   search protocols directed exclusively to the identification and extraction of data
11   within the scope of this warrant.
12         18.    Based on the foregoing, identifying and extracting data subject to
13   seizure pursuant to this warrant may require a range of data analysis techniques,
14   including manual review, and, consequently, may take weeks or months. The
15   personnel conducting the identification and extraction of data will complete the
16   analysis within 90 days from the date the warrant is signed, absent further
17   application to this Court.
18               PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
19         19.    The Honorable Mitchell D. Dembin previously issued search warrant
20   numbers 20-MJ-1172 and 20-MJ-1173 for Target Telephone #1 and Target
21   Telephone #2. Due to the COVID-19 pandemic and the California stay-at-home
22   order, agents were not able to execute those warrants or search the Target
23   Telephones before the warrants expired.
24                                       CONCLUSION
25         20.    Based on all the facts and circumstances described above, there is
26   probable cause to conclude that Target Telephone #1 and Target Telephone #2
27   were used to facilitate violations of 49 U.S.C. Section 46505(b)(1), Carrying a
                                                7
      Case 3:20-mj-02520-MDD Document 1 Filed 06/26/20 PageID.12 Page 12 of 12




 1   Weapon or Explosive on an Aircraft, with the intent to travel internationally; 21
 2   U.S.C. Section 841, Possession of a Controlled Substance and Possession of a
 3   Controlled Substance with Intent to Distribute; and 18 U.S.C. Section 922(g)(1),
 4   Felon in Possession of a Firearm.
 5         21.    There is probable cause to believe that evidence of illegal activities
 6   committed by GWYNN exists on the Target Telephone #1 and Target Telephone
 7   #2. As stated above, I believe that the date range for this search is from February
 8   17, 2020 through March 17, 2020.
 9
           22.    WHEREFORE, I request that the court issue a warrant authorizing
10
     law enforcement agents and/or other federal and state law enforcement officers to
11
     seize and search the items described in Attachments A-1 and A-2, and the seizure
12
     of items listed in Attachment B, using the methodology described above.
13
14
15
16                                                Andrew Cahill
                                                  Special Agent
17                                                Federal Bureau of Investigation
18
19   Attested to by the applicant in accordance with the requirements of Fed. R. Crim.
                                  25 day of June, 2020.
     P. 4.1 by telephone on this ____
20
21
22
                                            ________________________________
23                                          Hon. Mitchell D. Dembin
24                                          United States Magistrate Judge

25
26
27
                                              8
